 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Alexander Gordon Kline,                       ) CASE NO.: 2:19-cv-00667-SVW-AFM
                                                   )
12           Plaintiff                             ) JUDGMENT
                                                   )
13           vs.                                   )
                                                   )
14   J2 Global, Inc. et al,                        )
                                                   )
15           Defendant.                            )
                                                   )
16
17           Pursuant to the Offer of Judgment, filed on March 5, 2019, and the Acceptance of Offer of
18   Judgment, filed on March 5, 2019, judgment is entered for Plaintiff, ALEXANDER GORDON
19   KLINE and against Defendants, J2 GLOBAL, INC. and IGN ENTERTAINMENT, INC.
20   (collectively “j2” or “Defendants”), pursuant to the terms and conditions set forth in the Notice of
21   Acceptance of Offer of Judgment.
22
23
24          March 7, 2019
     DATE: __________________
                                                      Paul M. Cruz, Deputy Clerk of the Court
25
26
27
28
